PER CURIAM.
This is an appeal by the defendant Delia Fiallo Pascual from an order denying her motion to vacate an adverse final judgment under Fla.R.Civ.P. 1.540 and to reenter same so as to allow the defendant to appeal from the subject judgment. We affirm based on a holding that the trial court was entitled to conclude, based on conflicting evidence adduced below, that the defendant in fact received notice of the entry of the said judgment. The final judgment indicates on its face that copies of the judgment were mailed to counsel for both parties; moreover, an affidavit filed by the trial judge’s secretary states that her standard practice was to mail a copy of all court orders to counsel for both parties, rather than entrusting this task to counsel. Although defense counsel filed an affidavit denying receipt of the subject judgment, the trial court was entitled to reject this assertion in favor of the aforesaid conflicting evidence. World on Wheels of Miami, Inc. v. International Auto Motors, Inc., 569 So.2d 836, n. 1 (Fla. 3d DCA 1990); Scott v. Johnson, 386 So.2d 67, 69 (Fla. 3d DCA 1980); Bennett v. Halper, 248 So.2d 522 (Fla. 3d DCA), cert. denied, 252 So.2d 799 (Fla.1971).
Affirmed.